Case 2:19-mc-00209 Document 2 Filed 10/16/19 Page 1 of 1 PagelD #: 2

 

   
  

ENR s|

fo

UNITED STATES DISTRICT COURT | i OCT 16 2019 | |
SOUTHERN DISTRICT OF WEST VIRGINIA | |

 

Miscellaneous Case No. —2:/9-1v - 0409

IN RE: STAFF ADMINISTRATIVE LEAVE
for the HOLIDAYS

ORDER

Federal law establishes public holidays for federal employees. These holidays
are celebrated through the granting of administrative leave to the staff in the offices
of the United States District Court for the Southern District of West Virginia.

The employees in the Southern District of West Virginia may elect two of the
following days as administrative leave days: December 24, 2019, December 26,
2019, December 31, 2019, or January 2, 2020. The offices shall remain open for
regular business on each of those days.

SO ORDERED this 16+ day of October, 2019.

 

al E. JOHNSTON, CHIEF JUDGE
